DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, there is no proper antecedent basis for “the leading edge of the carrier element” and “the free end of the planar element”. Also, it is unclear how the free end of the planar element is “’passing” the first countering element. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 10-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peschl et al (US 6,410,892) in view of Leikam et al (EP 2 116 775) and Icenhower (US 2,888,684).
Peschl shows the method claimed including a sheet (10) of a cooking hob extending over an opening in a carrier element (62), but Peschl does not show a fastening element and a planar element as clamed. 
Leikam shows a fastening element (22) having a free end (24) with a tab and an engagement end coupled with a housing (14) of the cooking hob extending from a sheet of a cooking hob wherein the free end of the fastening element is engaged with an interior surface of an opening of a carrier (20). Also see Figure 1. 
Icenhower shows it is known to use a planar element or a tool (as shown in Figure 3) to bring its leading edge in to a contact with a fastening element having a free end bearing a tab and an engagement end coupled to a housing (24) so that the planar element can compress the fastening element until the fastening element is disengaged from an interior of an opening of a carrier element (16). 
In view of Leikam and Icenhower, it would have been obvious to one of ordinary skill in the art to adapt Peschl with a fastening element that allows the cooking hob to securely engaged with the opening of the carrier element wherein a planar element or a 
With respect to claims 2 and 15, Icenhower shows the planar element wherein it would have been obvious to use the planar element force lift the cooking hob as the fastening element is disengaged from the opening of the carrier by the planar element. 
With respect to claims 3 and 16, Leikam shows the fastening element detachably attached to the cooktop wherein the fastening element removed from the cooking hob by pulling the free end of the fastener to remove the fastening member from the hob in a direction opposite a direction of the compression of the planar element.  
With respect to claims 5 and 13, Peschl shows a housing extending from the sheet of the cooking hob, and it would have been obvious to align an outer periphery of the housing with the opening so that the cooking hob can be suitably and adequately lowered into the opening until the sheet of the cooking hob contact the surface of the carrier wherein the fastening element, as taught by Leikam, would be compressed against the interior surface of the opening under an initial compression of the fastening element. 
With respect to claims 6, 7 and 18, Leikam shows the fastening element with the free end wherein the fastening element contacts the interior surface of the opening wherein an initial compression of the fastening element would have been less, which would have been dependent on resiliency of the fastening element, than the force applied by the planar element, as taught by Icenhower, to disengage the fastening 
With respect to claims 10-12, 19 and 20, Leikam shows the fastening element showing a countering element, shown by the U-shape, extending from the fastening element that contacts with the interior of the opening wherein the engagement of the fastening element would have been maintained by the initial compressing of the fastening element as the cooking hob is lowered into the opening. And, as Icenhower shows the planar element, the planar element would compress the fastening element having the countering element, shown by the U-shape. Also, as Leikam shows the tab portion, which is a portion of the fastening element that is away from the interior surface with the countering element that is engaged with the interior surface of the opening, the fastening element including the free end would also have been compressed by the planar element as the planar element is inserted between the sheet of the cooking hob and the carrier layer as taught by Icenhower.
Allowable Subject Matter
Claims 4, 8, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761